DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “physical power supply unit (PSU) device” in Claim 1; “physical PSU [power supply unit] device” in Claim 2; “input-output module…to provide…” in Claim 4; “physical PSU [power supply unit] device” in Claim 5; “virtual power supply unit (VPSU)” in Claim 8; “physical power supply unit (PSU) device” in Claim 9; “physical power supply unit (PSU) device” in Claim 15; “physical PSU [power supply unit] device” in Claim 16; “input-output module…to provide…” in Claim 18; and “physical PSU [power supply unit] device”” in Claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 and 14-20is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2020/0004282 to Choi et al. (“Choi”) and US Patent Application Publication Number 2018/0150343 to Bernat et al. (“Bernat”).

In reference to Claim 1, Choi discloses an information handling system (IHS) (See Figure 2A Number 200) comprising: a physical power supply unit (PSU) device (See Figure 2A Number 202); a first load subsystem connected to the physical PSU device (See Figure 2A Number 204a) to receive a first portion of a first load power directly from the physical PSU device (See Paragraphs 37, 45, 47 and 49) via a main power connector (See Figure 2A Number 208a), the main power connector having a 
It would have been obvious to construct the device of Bernat with the cross domain power sharing of Choi, resulting in the invention of Claim 1, in order to yield the predictable result of allowing for smaller peak power design for the local voltage 

In reference to Claim 2, Choi and Bernat disclose the limitations as applied to Claim 1 above.  Choi further discloses a hardware management module connected to the physical PSU device, to the first load subsystem and to the second load subsystem (See Figure 2A Numbers 210a and 210b), the second load subsystem comprising a virtual PSU (VPSU) circuit configured to provide the second portion of the first load power (See Figure 2A Number 212b), the hardware management module configured to manage the physical PSU and the VPSU both as generic PSUs (See Paragraphs 41 and 42).

In reference to Claim 3, Choi and Bernat disclose the limitations as applied to Claim 1 above.  Choi further discloses that the first load subsystem comprises: a processor circuit board (See Figure 10 Number 2110 and Paragraphs 33, 73, 93, and 95-96).  Bernat further discloses that the first load subsystem comprises: a processor circuit board (See Paragraphs 25-26).

In reference to Claim 4, Choi and Bernat disclose the limitations as applied to Claim 3 above.  Choi further discloses the second load subsystem is an input-output module (IOM) configured to provide data input and output for the processor circuit board (See Figure 10 Number 2140 and Paragraphs 33, 93, and 99-101).

In reference to Claim 5, Choi and Bernat disclose the limitations as applied to Claim 3 above.  Choi further discloses a third load subsystem (See Figures 2B and 3B Number 204c), the third load subsystem comprising a second processor circuit board (See Figure 10 Number 2110 and Paragraphs 33, 73, 93, and 95-96), the third load subsystem connected to the physical PSU device to receive a first portion of a third load power directly from the physical PSU device (See Paragraphs 37, 45, 47, 49, and 51) via a third load subsystem main power connector (See Figures 2B and 3B Number 208c), the third load subsystem main power connector having a third load subsystem power limit less than the third load power (See Paragraphs 45 and 61), the second load subsystem (See Figures 2A and 2B Number 204b and Figure 3B Numbers 204b and 204d, together, and Paragraph 110) comprising: a first virtual PSU (VPSU) circuit configured to provide the second portion of the first load power (See Figure 3B Number 212b and Paragraphs 44-49 and 61); and a second VPSU circuit configured to provide a second portion of the third load power (See Figure 3B Numbers 212d and Paragraphs 44-49 and 61).

In reference to Claim 6, Choi and Bernat disclose the limitations as applied to Claim 5 above.  Choi further discloses that the second load subsystem further comprises: a VPSU controller, the VPSU controller connected to the first VPSU circuit and to the second VPSU circuit, the VPSU controller configured to control the first VPSU circuit and the second VPSU circuit in response to power requests of the first load subsystem and the third load subsystem (See Figure 2A Numbers 214b and Paragraphs 41-45 and 47).

In reference to Claim 7, Choi and Bernat disclose the limitations as applied to Claim 6 above.  Choi further discloses a hardware management module connected to the physical PSU, to the first load subsystem, to the second load subsystem, to the third load subsystem, and to the VPSU controller (See Figure 2A Numbers 210a and 210b), the hardware management module configured to manage the physical PSU, the first VPSU, and the second VPSU all as generic PSUs (See Paragraphs 41 and 42), the hardware management module configured to manage the first VPSU circuit and the second VPSU circuit via the VPSU controller (See Paragraphs 41 and 42).

In reference to Claim 8, Choi discloses a method comprising: receiving a power allocation request (See Paragraphs 41-45 and 47) from a first load subsystem (See Figure 2A Number 204a); determining if an available amount of power is greater than or equal to a requested amount of power of the power allocation request (See Paragraphs 37 and 41-45); determining if the requested amount of power is greater than or equal to a power connector (See Figure 2A Number 208a) maximum power limit (See Paragraph 45); determining if a virtual power supply unit (VPSU) (See Figure 2A Number 202b) output power is greater than or equal to the requested amount of power minus the power connector maximum power limit  (See Paragraphs 41-45); and when the VPSU output power is greater than or equal to the requested amount of power minus the power connector maximum power limit, configuring a VPSU circuit of a second load subsystem to deliver VPSU power to the first load subsystem (See Paragraphs 41-45).  Choi further is not limited as to the types of devices that make up the first and second 
It would have been obvious to construct the device of Bernat with the cross domain power sharing of Choi, resulting in the invention of Claim 8, in order to yield the predictable result of allowing for smaller peak power design for the local voltage regulators, thereby providing better utilization and optimization of the local voltage regulators (See Paragraphs 18-19 of Choi).

In reference to Claim 9, Choi and Bernat disclose the limitations as applied to Claim 8 above.  Choi further discloses that the VPSU power supplements a main power amount delivered to the first load subsystem from a physical power supply unit (PSU) device (See Figure 2A Number 202) via a main power connector (See Figure 2A Number 208a) subject to the power connector maximum power limit (See Paragraph 45).

In reference to Claim 10, Choi and Bernat disclose the limitations as applied to Claim 9 above.  Choi further discloses that the first VPSU circuit receives a VPSU input power from the physical PSU device (See Paragraph 40).

In reference to Claim 11, Choi and Bernat disclose the limitations as applied to Claim 10 above.  Choi further discloses that the method is further performed with respect to a plurality of load subsystems, (See Figure 2A Numbers 204a and 204b and Paragraphs 41-45 and 47), for a plurality of VPSU circuits (See Figure 2A Number 202a and 202b), the plurality of VPSUs receiving their respective VPSU input powers from the physical PSU (See Paragraphs 37, 45, 47 and 49), wherein the plurality of load subsystems includes the first load subsystem, and the plurality of VPSU circuits includes the first VPSU circuit (See Figure 2A).

In reference to Claim 12, Choi and Bernat disclose the limitations as applied to Claim 11 above.  Choi further discloses that the method is performed via a VPSU controller, the VPSU controller connected to the plurality of VPSU circuits (See Figure 2A Numbers 214b and Paragraphs 41-45 and 47).

In reference to Claim 14, Choi and Bernat disclose the limitations as applied to Claim 8 above.  Choi further discloses that the first load subsystem comprises a processor circuit board (See Figure 10 Number 2110 and Paragraphs 33, 73, 93, and 95-96).

In reference to Claim 15, Choi discloses an information handling system (IHS) (See Figure 2A Number 200) comprising: a physical power supply unit (PSU) device (See Figure 2A Number 202); a first load subsystem connected to the physical PSU device (See Figure 2A Number 204a) to receive a first portion of a first load power directly from the physical PSU device (See Paragraphs 37, 45, 47 and 49) via a primary power delivery interface (See Figure 2A Number 208a), the primary power delivery interface having a power limit less than the first load power (See Paragraph 45); and a second load subsystem connected to the physical PSU device (See Figure 2A Number 204a) to receive a second load power directly from the physical PSU device (See Paragraphs 37, 45, 47 and 49), the second load subsystem including a first trapped power redirection circuit instantiated as a virtual PSU (VPSU) circuit (See Figure 2A Number 212b) configured to redirect unutilized power capable of being delivered to the second load subsystem through a physical interface separate from the primary power delivery interface of the first load subsystem (See Figure 2A Number 207) to provide a second portion of the first load power to the first load subsystem (See Paragraphs 44-49), wherein a sum of the first portion of the first load power and the second portion of the first load power is greater than the power limit of the primary power delivery interface (See Paragraphs 44-45 and 49).  Choi further is not limited as to the types of devices that make up the first and second load subsystems (See Paragraphs 33-34 and 93-102).  However, Choi does not explicitly disclose that the first load subsystem is a first sled of a chassis and the second load subsystem is a second sled of the chassis.  Bernat discloses a chassis (See Figure 9 Number 902) comprising a first load subsystem sled (See Figure 9 Number 903-1) and a second load subsystem sled (See 
It would have been obvious to construct the device of Bernat with the cross domain power sharing of Choi, resulting in the invention of Claim 15, in order to yield the predictable result of allowing for smaller peak power design for the local voltage regulators, thereby providing better utilization and optimization of the local voltage regulators (See Paragraphs 18-19 of Choi).

In reference to Claim 16, Choi and Bernat disclose the limitations as applied to Claim 15 above.  Choi further discloses a hardware management module connected to the physical PSU device, to the first load subsystem and to the second load subsystem, the hardware management module configured to manage the physical PSU and the VPSU both as generic PSUs (See Paragraphs 41 and 42).

In reference to Claim 17, Choi and Bernat disclose the limitations as applied to Claim 15 above.  Choi further discloses that the first load subsystem comprises: a processor circuit board (See Figure 10 Number 2110 and Paragraphs 33, 73, 93, and 95-96).

In reference to Claim 18, Choi and Bernat disclose the limitations as applied to Claim 17 above.  Choi further discloses that the second load subsystem is an input-

In reference to Claim 19, Choi and Bernat disclose the limitations as applied to Claim 18 above.  Choi further discloses a third load subsystem (See Figures 2B and 3B Number 204c), the third load subsystem comprising a second processor circuit board (See Figure 10 Number 2110 and Paragraphs 33, 73, 93, and 95-96), the third load subsystem connected to the physical PSU device to receive a first portion of a third load power directly from the physical PSU device (See Paragraphs 37, 45, 47, 49, and 51) via a third load subsystem primary power delivery interface (See Figures 2B and 3B Number 208c), the third load subsystem primary power delivery interface having a third load subsystem power limit less than the third load power (See Paragraphs 45 and 61), the second load subsystem (See Figures 2A and 2B Number 204b and Figure 3B Numbers 204b and 204d, together, and Paragraph 110) comprising: a first VPSU circuit configured to provide the second portion of the first load power (See Figure 3B Number 212b and Paragraphs 44-49 and 61); and a second VPSU circuit configured to provide a second portion of the third load power (See Figure 3B Numbers 212d and Paragraphs 44-49 and 61).

In reference to Claim 20, Choi and Bernat disclose the limitations as applied to Claim 19 above.  Choi further discloses that the second load subsystem further comprises: a VPSU controller, the VPSU controller connected to the first VPSU circuit and to the second VPSU circuit, the VPSU controller configured to control the first .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to Claim 8 above, and further in view of US Patent Application Publication Number 2020/0004620 to Suenaga (“Suenaga”).

In reference to Claim 13, Choi discloses the limitations as applied to Claim 8 above.  Choi does not explicitly disclose indicating a physical PSU failure to be of a generic PSU failure type; and indicating a VPSU failure to be of the generic PSU failure type.  Suenaga discloses reporting power supply failures as generic or non-specific failure types (See Paragraphs 11-12, 66-67, 95, 124, 135, 139, 144, 155, 157, and 161).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device Choi using the generic PSU failure indication of Suenaga for both the physical PSU and virtual PSU, resulting in the invention of Claim 13, in order to yield the predictable result of immediately reporting that an error in one of the PSUs has occurred, thus allowing for corrective actions to be taken (See Paragraphs 4, 18, 25, and 95 of Suenaga).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 11-12, and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the physical PSU" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to whether this refers to the previously claimed “physical PSU device”.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Response to Arguments

Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant has argued that the amendments to the claims overcome the interpretation of the identified claim limitations under 35 USC 112(f).  However, while the use of the terms “circuit” and “hardware” do provide sufficient structure such that their associated claim limitations are no longer interpreted under 35 USC 112(f), the term “device” does not provide a particular structure for performing the function.  Thus, as indicated above, the claim limitations associated with the word “device” remain interpreted under 35 USC 112(f).  Furthermore, Applicant has made no amendments to the claim limitations reciting an “input-output module” in Claims 4 and 18.  These limitations likewise remain interpreted under 35 USC 112(f).










Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185